DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election of Group I and the species of the combination of miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146b in the reply filed on 20 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
3. 	Claims 1-14 and 16-20 are pending.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claim 19 is limited to methods which require only miR-18a, miR-181b and miR-196b. Claim 19 does not require the elected combination of miRNAs which further requires miR-21, miR-181a, miR196a and miR-146b.
Claims 1-14, 16-18 and 20 read on the elected subject matter and have been examined herein to the extent that the claims encompass methods that require each of the miRNAs of miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146b. The claims encompass the non-elected subject matter of the individual miRNAs and subcombinations of the miRNAs. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Improper Markush Grouping Rejection
4. Claims 1-14, 16, 17 and 20 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146, and combinations thereof, are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the miRNAs are short non-coding nucleic acids that comprise nucleotides. The fact that the nucleic acids are miRNAs per se or that they comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of being a miRNA or comprising nucleotides alone is not essential to the asserted common activity of being correlated with gastric cancer. Accordingly, while the different miRNAs are asserted to have the property of having an expression level that is correlated with gastric cancer, they do not share a substantial structural similarity essential to this activity.
Further, the recited miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the miRNAs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of having an expression level that is correlated with gastric cancer. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 	
Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant' s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” which discusses the Alice/Mayo two-part test for evaluating subject matter eligibility.
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing a step of "comparing" the expression level of the miRNAs to a control level of expression. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
The claims also recite “detecting, from a patient sample, the expression level of one or more miRNAs.” The claims do not set forth how the detecting step is accomplished. The claims do not require assaying a sample from a patient to detect the expression levels of the miRNAs. As broadly recited, the claims encompass methods wherein “detecting, from a patient sample” includes only reading information in a report or database regarding the miRNA expression levels in a sample from a patient. Such detecting is only an abstract idea / process. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). To any extent that the detecting step is intended to encompass performing an assay to detect miRNA expression levels in a sample from the subject (which the claims do not currently require), such detecting is a data gather step and is not a practical application. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, claim 20 as a whole is not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. Claim 20 does not require performing any specific, non-conventional transformative active process steps. Even if claim 20 did require active, laboratory steps (which it does not  currently require) in which miRNAs are detected and quantified in a samples, methods of detecting and quantifying miRNAs in samples were well-known, routine and conventional in the prior art. This finding is consistent with the teachings in the specification that nucleic acid assays, such as probe hybridization assays, sequencing assays and amplification assays were well-known in the prior art (see, e.g., para [0095-0098]).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while the claims recite particular miRNAs to be detected, the claims do not require a particular non-conventional reagent, such as a novel probe or primer consisting of or comprising a specific nucleotide sequence. Since it was routine and conventional in the prior art to use reagents such as primers and probes that hybridize to target miRNAs, the naming of a particular target (miRNA) or the use of probes or primers that generally detect the target, would not add something ‘significantly more’ to the recited judicial exceptions. 
Applicant’s attention is directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the naming of particular targets – i.e., target DNA regions to which an oligonucleotide or polynucleotide hybridizes - was routine and conventional in the prior art and does not add an inventive concept to the recited judicial exceptions.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3-5 are indefinite over the recitation of “the expression level” because this phrase lacks proper antecedent basis. While claim 1, from which claims 3-5 depend, previously recites “differential expression of miRNA, claim 1 does not refer to an expression level of the miRNAs.
Claim Rejections - 35 USC § 112(a) - Enablement
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
Claims 1-14 and 16-18 are drawn to methods for treating a patient for gastric cancer comprising administering one or more of surgery, chemotherapy, radiation therapy, chemoradiation or targeted cancer therapy to the patient, wherein the patient was determined to have differential expression of miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146 in a biological sample from the patient as compared to a control sample. The claims encompass detecting either an increase or decrease in the level of expression of the miRNAs as compared to any control sample.
When read in light of the specification, it is clear that the purpose for detecting the differential expression level of the miRNAs prior to treatment is so that the patient can be diagnosed with cancer. For instance, the specification states “[0127] Herein, for the first time, the inventors have conducted a comprehensive miRNA expression profiling, followed by bioinformatic and statistical analysis to establish a novel serum-based miRNA signature for the diagnosis of patients with gastric cancer. “
As set forth in MPEP 2107.02IIA, “A statement of specific and substantial utility should fully and clearly explain why the applicant believes the invention is useful. Such statements will usually explain the purpose of or how the invention may be used (e.g., a compound is believed to be useful in the treatment of a particular disorder). Regardless of the form of statement of utility, it must enable one ordinarily skilled in the art to understand why the applicant believes the claimed invention is useful.”
   Thus, there is a requirement for the specification to enable using the claimed methods for a specific and substantial practical purpose, even if that specific and substantial practical purpose is not clearly stated in the claims.
The fact that a person of ordinary skill in the art may be able to carry out the steps of a claimed method is irrelevant if the Applicant does not establish that the method provides a useful result. See, In re Fisher, 421 F.3d 1365, 1378-79 (Fed Cir. 2005); In re Kirk, 376 F. 2d 936, 942 (CCPA 1967) (“Necessarily, compliance with § 112 requires a description of how to use presently useful inventions, otherwise an applicant would anomalously be required to teach how to use a useless invention.”).  Herein, the enablement requirement is not fulfilled by merely showing that one read the results regarding miRNA expression levels and then administer a therapy to treat gastric cancer. Rather, there is a requirement to establish that practicing the recited steps will accomplish the practical and substantial use set forth in the specification of identifying a subject at risk of having gastric cancer or in need of treatment for gastric cancer.
	Herein, in Example 1, the specification teaches the analysis of tissue miRNA profiles in three patient cohorts: TCGA: n=477; GSE23739: n=82 and GSE33743: n=43. It is stated that an miRNA signature profile for gastric cancer was identified in the in-silico discovery step and verified in matched pairs of gastric cancer and normal mucosa tissue. 
The specification reports that:
[0129] Initial in silico candidate selection resulted in the identification of 7 differentially expressed miRNAs in GC patients (miR-18a, 21, 181a, 181b, 196a, 196b, 146b), and a combined expression panel yielded remarkable robustness for distinguishing GC vs. normal mucosa tissues (AUC=1). These results were validated in two independent publicly available datasets (TCGA: AUC=0.94, GSE33743: AUC=0.97), as well as GC tissues (AUC=0.98). The performance of this 7-miRNA panel was next examined in a serum training cohort, and this panel was refined to include three miRNAs (miR-18a, 181b, 196b: AUC=0.87, sensitivity=87.6%, specificity=70.0%). The inventors thereafter successfully evaluated and validated the performance of this panel in an independent patient cohort (AUC=0.82). Intriguingly, this panel distinguished Stage-I GC patients from ENP (AUC=0.80) indicating its effectiveness and clinical usefulness for noninvasive detection of GC. Furthermore, it was discovered that this signature was significantly superior in distinguishing GC from ENP, compared to conventional clinical tumor markers, CEA and CA19-9.

However, the specification does not teach whether there is an increase or decrease in the level of the miRNAs as compared to the normal mucosa samples or in serum samples from patients with gastric cancer compared to control serum samples, or in patients with Stage I GC as compared to endoscopically negative patients (ENP) or as compared to any other control.
In fact, the specification states “[0008] In some embodiments, the patient was determined to have increased expression of the one or more miRNAs in the biological sample from the patient compared to a control. In some embodiments, the patient was determined to have decreased expression of the one or more miRNAs in the biological sample from the patient compared to a control.”
Thus, the specification asserts that either an increase or decrease in the miRNA levels as compared to any control can be used to diagnose gastric cancer. Yet, there is no evidence to support this assertion.
The specification does not provide sufficient guidance as to how to perform the recited methods without knowing whether an increase or a decrease in the level of each of the individual 7 miRNAs, as compared to any control, is indicative of gastric cancer (or Stage I gastric cancer as compared to ENP).
The art of determining an association between expression levels of miRNAs and the occurrence of a phenotype, such as gastric cancer, is highly unpredictable.  One can only determine if such a correlation exists through trial and error experimentation. 
The unpredictability in the art of using miRNA expression profiles to predict risk of or occurrence of gastric cancer by the teachings of Tumilson et al. (Molecular Neurobiology. 2014. 50: 545-558). Tumilson states that “Researchers believe that the lack of clinical miRNA biomarkers compared to the number identified in research is due to limitations in standardizing of sample type collection, determining optimal methods of extraction, and processing of both samples and data, all of which can affect the reproducibility of individual findings.”
	Zhou et al (Scientific Reports. 10 June 2015. 6:11251) discusses the lack of reproducibility of miRNA profiling results between laboratories and states that the inconsistencies may be explained by differences in research methods, tested populations and sample diversity (see, e.g., p.2, second paragraph and p. 9, first full para).
	As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

Moreover, case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art.”  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement.” 
In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.	
Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (BMC Medical Genomics. 2011. 4: 79, pages 1-13; cited in the IDS).
Kim et al teaches a method comprising: detecting in a patient sample, the level of expression of each of miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146b; and comparing the expression level of the detected miRNAs to a control level of expression (see, e.g., Table 2 and p. 10-11). Kim (p. 2, col. 2) states “Table 2 lists miRNAs that are differentially expressed between the 90 gastric cancer tumors and the 34 normal samples at a feature selection of P<0.005.” Kim reports that miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146b expression levels were increased in gastric cancer tissue samples as compared to control samples of normal stomach epithelium (see Table 2 at p. 4).
9. Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (U.S. 20140121133).
Zhang et al teaches a method comprising: detecting in a serum or plasma sample from a patient the level of expression of each of miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146b; and comparing the expression level of the detected miRNAs to a control level of expression (see, e.g., para [0010-11] and [0022]). 
Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8, 11, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (BMC Medical Genomics. 2011. 4: 79, pages 1-13; cited in the IDS).
Kim et al teaches a method comprising: detecting in a patient sample, the level of expression of each of miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146b; and comparing the expression level of the detected miRNAs to a control level of expression (see, e.g., Table 2 and p. 10-11). Kim reported that miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146b expression levels were increased in gastric cancer tissue samples as compared to control samples of normal stomach epithelium (see Table 2 at p. 4). It is also disclosed that “Six *miRNAs that were associated with chemoresistance, including miR-518f*, miR-520a, miR-520d*, miR-519e*, miR-363*, and miR-517*, whereas no *miRNAs were associated with chemosensitivity” (p. 3, col. 2).
Kim teaches that the samples were collected from patients prior to administering a combination chemotherapy of cisplatin and fluorouracil (or capecitabine). It is also stated that cisplatin and fluorouracil (CF) is “a reference chemotherapy regime for gastric cancer” (p. 3, col. 1). Kim does not clarify whether the patient samples were assayed for the miRNA levels prior to administering the combination chemotherapy (p. 3, col. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim so as to have treated the patients with the combination chemotherapy after detecting an increase in the level of expression of miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146b in the samples from the patients because Kim teaches that an increase in the level of expression of these miRNAs is indicative that a patient has gastric cancer and the ordinary artisan would have recognized the need to treat patients having gastric cancer with a conventional therapy, such as combination chemotherapy with cisplatin and fluorouracil (or capecitabine).
 Regarding claims 2-4, as discussed above, Kim teaches measuring the expression level of the miRNAs in the sample from the patient and in the control samples and reports that each of the miRNAs of miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146b were increased in the samples from the patients as compared to the control samples (see Table 2 and p. 2 “Identification of a gastric cancer miRNA signature”).
Regarding claim 5, Kim does not teach normalizing the miRNA levels for each of the miRNAs listed in Table 2, and thereby the miRNAs of miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146b.
However, Kim does teach that quantitative RT-PCR was performed for a subset of the miRNAs and that the expression levels were normalized against RNU6 as a reference endogenous control miRNA (p. 11 “miRNA quantitative RT-PCR (Q-RT-PCR)” and “Survival analysis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim so as to have normalized the expression levels of the miRNAs in the gastric cancer miRNA signature, and thereby the miRNA levels of miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146b, in order to have achieved the well-known benefit of reducing variability between samples, thereby providing the most reliable and reproducible results regarding the quantity of the target miRNAs in the biological samples. 
Regarding claim 8, Kim (p. 2, col. 1) states “(w)e first compared miRNA profiles from the 90 pretreatment samples obtained from gastric cancer patients with the miRNA expression data from 34 normal gastric mucosal biopsy samples obtained from healthy volunteers (Figure 1). “ Thereby, Kim teaches that the control sample comprises normal mucosa tissues. 
Regarding claim 11, as discussed above, in the method of Kim, the gastric cancer patients are treated with a reference / conventional chemotherapy regimen of cisplatin and fluorouracil (or capecitabine; see, e.g., p. 2, col. 1, p. 10 col. 1 and Table 1).
Regarding claims 13 and 14, Kim teaches assaying for the miRNA expression levels in subjects having gastric cancer but does not teach assaying for the miRNA expression levels in subjects that have not been diagnosed with gastric cancer or who have not reported any symptoms of gastric cancer.
However, since Kim teaches that an increase in the expression level of miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146b, as compared to normal mucosa, is diagnostic of gastric cancer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Kim to samples obtained from subjects have not been diagnosed with gastric cancer or who have not reported any symptoms of gastric cancer in order to have achieved the benefit of providing a means for the early detection of gastric cancer.
11. Claim(s) 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (BMC Medical Genomics. 2011. 4: 79, pages 1-13; cited in the IDS) in view of Song et al (Dig Dis Sci. 2011, 8 pages, available via URL: <gene-quantification.de/song-et-al-microrna-norm-2011.pdf>).
	The teachings of Kim are presented above. Kim teaches assaying for the miRNA levels in gastric tissue samples obtained from subjects but does not teach assaying for the miRNA levels in serum or plasma samples from subjects suspected of having gastric cancer or in control subjects.
	However, Song et al teaches that tumor miRNA biomarkers are highly-stable and detectable in cell-free forms in blood (p. 1, col. 2 and abstract).  It is stated that because serum and plasma miRNAs are relatively easy to access, circulating miRNA provide an effective target for non-invasive cancer diagnosis (abstract and p. 1, col. 2 to p. 2, col. 1). It is reported that miR-21 levels in serum samples from gastric cancer patients were increased, as compared to that of healthy control subjects, particularly when miR-21 levels were normalized with miR-16 and/or miR-93 (p. 5, col. 2 and abstract). Song also notes that  “Tsujiura et al. [10] reported that plasma concentrations of miR-21 were significantly higher in gastric cancer patients than in healthy controls” (p. 7, col. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim so as to have used serum (or plasma) samples in place of tissue samples for both the samples obtained from the patient and the healthy control since Song teaches that serum (and plasma) samples provide an effective source of tumor miRNAs and can be used for the non-invasive diagnosis of gastric cancer.  
12. Claim(s) 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (BMC Medical Genomics. 2011. 4: 79, pages 1-13; cited in the IDS) in view of Li et al (Gut. 2010. 59: 579-585).
The teachings of Kim are presented above.
Regarding claim 12, Kim does not teach that the patients have undergone surgical resection of the primary tumor.
	However, Li teaches surgical resection of primary gastric tumors, followed by analysis of tissue samples obtained by the surgical resection for miRNA expression levels (p. 579, col. 2). Li also teaches that increased miR-21 expression levels have been detected in gastric tissue samples (p. 580, col. 2, final para). Li further found that increased expression levels of miR-21 are correlated with shorter survival (p. 581, col. 1).  Li states that “Current therapy for patients with early stage gastric cancer usually consists of surgical resection without adjuvant treatment” and that radiation or chemotherapy alone are not effective in all patients with gastric cancer (p. 585, col. 1).
	In view of the teachings of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim so as to have performed surgical resection of the primary tumor in those patients determined to have gastric cancer since Li teaches that surgical resection is often the first line of treatment for patients with early stage gastric cancer.
	Regarding claims 16 and 17, Kim does not teach determining a risk score based on the miRNA expression levels and comparing the risk score to a cut-off value (claim 17).
	However, Li teaches using miRNA expression levels to calculate risk scores and comparing calculated risk scores to a cut off value to evaluate the risk of gastric cancer and the prognosis of gastric cancer (e.g., p. 580, col. 2 and p. 585, col. 1 first para). Li used the risk scores to classify the patients into a high or low risk category (p. 581, col. 2 and p. 582, col. 2).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kim so as to have also calculated a risk score for the test subjects based on the miRNA expression levels, including the expression levels of miR-18a, miR-21, miR-181a, miR-181b, miR-196a, miR-196b, and miR-146b, and to have compared the calculated risk score for the subject to that of a cut-off value, as suggested by the teachings of Li. Calculating risk scores based on expression levels was routine in the art prior to the effective filing date of the claimed invention. One would have been motivated to have made such a modification of the method of Kim in order to have provided a standardized method for determining the risk of gastric cancer or the prognosis of gastric cancer. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634